ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                  )
                                              )
Atlantic Subsea, Inc.                         ) ASBCA Nos. 62904-ADR, 62998-ADR
                                              )            62999-ADR
                                              )
Under Contract No. W912BU-20-C-0004           )

APPEARANCES FOR THE APPELLANT:                   Nicholas T. Solosky, Esq.
                                                 David Timm, Esq.
                                                 P. Sean Milani-nia, Esq.
                                                  Fox Rothschild LLP
                                                  Washington, DC

APPEARANCES FOR THE GOVERNMENT:                  Michael P. Goodman, Esq.
                                                  Engineer Chief Trial Attorney
                                                 John A. Skarbek, Esq.
                                                 Jacqueline J. Ryan, Esq.
                                                  Engineer Trial Attorneys
                                                  U.S. Army Engineer District, Philadelphia

                             ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: December 14, 2022



                                           HEIDI L. OSTERHOUT
                                           Administrative Judge
                                           Armed Services Board
                                           of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62904-ADR, 62998-ADR,
62999-ADR, Appeals of Atlantic Subsea, Inc., rendered in conformance with the Board’s
Charter.

      Dated: December 15, 2022




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2